IN THE UNITED STATES COURT OF APPEALS
                   FOR THE FIFTH CIRCUIT United States Court of Appeals
                                                  Fifth Circuit

                                                                   FILED
                                                                 January 24, 2008
                                No. 06-20884
                              Summary Calendar               Charles R. Fulbruge III
                                                                     Clerk


UNITED STATES OF AMERICA,

                                           Plaintiff-Appellee,

v.

ELMER ANTONIO MADRIGALES-REYES,

                                           Defendant-Appellant.



                 Appeal from the United States District Court
                      for the Southern District of Texas
                              No. 4:06-CR-207-2



Before REAVLEY, SMITH, and BARKSDALE, Circuit Judges.
PER CURIAM:*
      Elmer Madrigales-Reyes appeals the sentence that followed his guilty-plea
conviction of conspiracy to transport and harbor undocumented aliens for com-
mercial advantage and private financial gain in violation of 8 U.S.C. § 1324. For
the first time on appeal, he challenges the upward departure made pursuant to
U.S.S.G. § 5K2.8, p.s. He argues that the district court erred by both applying

      *
      Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion
should not be published and is not precedent except under the limited
circumstances set forth in 5TH CIR. R. 47.5.4.
                                  No. 06-20884

the two-level enhancement under U.S.S.G. § 3A1.3 and departing upwardly
based on the same conduct; that the court should have applied another guideline
provision instead of the § 3A1.3 increase or the upward departure; and that the
circumstances did not rise to the level of extreme conduct to justify the upward
departure. Madrigales-Reyes has not shown that the court plainly erred. United
States v. Olano, 507 U.S. 725, 731-37 (1993); United States v. Anderson, 5 F.3d
795, 804 (5th Cir. 1993).
      Madrigales-Reyes asserts for the first time on appeal, without further ar-
gument or citation to authority, that the court should not have applied the
U.S.S.G. § 2L1.1(b)(2)(C) increase for more than one hundred aliens or the two-
level increase under § 3A1.3 while also departing upwardly based on factors that
applied to only a few of the aliens. Madrigales-Reyes has not adequately briefed
and, thus, has waived these arguments. See Yohey v. Collins, 985 F.2d 222,
224-25 (5th Cir. 1993); see also United States v. Flores, 63 F.3d 1342, 1374 n.36
(5th Cir. 1995).
      Madrigales-Reyes contends the district court erred in applying the nine-
level enhancement pursuant to § 2L1.1(b)(2)(C) because there is no evidence af-
firmatively linking him to more than one hundred aliens. Based on the facts in
the presentence report, and absent any rebuttal evidence contesting those facts,
the court was permitted to accept as true the fact that Madrigales-Reyes’s con-
spiracy offense involved more than one hundred aliens. See United States v.
Washington, 480 F.3d 309, 320 (5th Cir. 2007). The determination that the of-
fense involved more than one hundred aliens is plausible in light of the record
as a whole and is therefore upheld. United States v. Angeles-Mendoza, 407 F.3d
742, 750 (5th Cir. 2005). The district court also did not procedurally err in sen-
tencing Madrigales-Reyes, who does not challenge the substantive reasonable-
ness of the sentence. See Gall v. United States, 128 S. Ct. 586, 597 (2007).
      AFFIRMED.



                                        2